Citation Nr: 0611086	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-39 822	)	DATE
	)
	)


THE ISSUE

Whether a November 9, 2005, decision of the Board of 
Veterans' Appeals (Board) should be reversed or revised on 
the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Kentucky Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



FINDINGS OF FACT

1.  The moving party filed a motion with the Board in 
November 2005 seeking the Board's review of a November 9, 
2005, Board decision, which remanded seven claims of service 
connection, to determine whether that remand included clear 
and unmistakable error (CUE).

2.  The Board received notice in February 2006 that the CUE 
motion had been withdrawn by the veteran.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a November 9, 2005, Board decision to 
determine whether that decision involved CUE should be 
dismissed.  38 C.F.R. § 20.1404(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2005), permits a party to withdraw a 
motion to review a Board decision to determine whether CUE 
exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed.




							(CONTINUED ON NEXT PAGE)



ORDER

The motion is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 
103, 108 (1993) ("A claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that 
issue.")  This dismissal is not a final decision of the 
Board.  It removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.

